Citation Nr: 1513340	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for median nerve paralysis.

2. Whether new and material evidence was received with respect to the claim of service connection for a sinus disability.

3. Whether new and material evidence was received with respect to the claim of service connection for hemorrhoids.

4. Entitlement to service connection for a sinus disability, to include sinusitis and allergic rhinitis.

5.  Entitlement to service connection for hemorrhoids.

6. Entitlement to an effective date prior to November 13, 2001 for the grant of service connection for degenerative disc disease L5-S1 (low back disability).

7. Whether an October 1995 rating decision denying service connection for a low back disability should be revised or reversed on the basis of clear and unmistakable error (CUE).

8. Entitlement to an initial rating in excess of 10 percent from November 13, 2001 to February 25, 2010, in excess of 20 percent from February 2010 to November 19, 2012, and in excess of 40 percent from January 1, 2013 to September 19, 2014 and November 1, 2014 forward for the low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran and her spouse testified before the undersigned in a February 2015 video-conference hearing.  A hearing transcript was associated with the claims file and reviewed.


The issues of service connection for a sinus disability and an increased initial rating for the low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a statement dated February 10, 2015, before promulgation of a decision on the appeal, the Veteran withdrew her appeal of the denial of service connection for median nerve paralysis.

2. Service connection for hemorrhoids was denied in an August 1999 rating decision and service connection for a sinus disorder was denied in a January 2004 rating decision.  The Veteran was notified of her appellate rights but did not appeal either decision and no new and material evidence was received within one year of the decisions.  New evidence pertaining to an unestablished fact necessary to substantiate the claims has been received since the denials.

3. The evidence shows that hemorrhoids began in and continued since service.

4. The claim of service connection for a low back disability ended with the October 1995 denial and the March 1999 denial to reopen when no appeal or new evidence was received within one year of those decisions.

5. The record shows that the RO had all service records relevant to the low back claim at the time of the October 1995 denial and any additional records were not the basis for the later grant of service connection.     

6. There was no clear and unmistakable error in the RO's October 1995 finding that the criteria for service connection for a low back disability had not been met.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the denial of service connection for median nerve paralysis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The August 1999 RO denial of service connection for hemorrhoids became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The January 2004 RO denial of service connection for a sinus disability became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

4. The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1131 (West 2024); 38 C.F.R. § 3.303 (2014).

5. The criteria for an effective date prior to November 13, 2001, for the grant of service connection for degenerative disc disease L5-S1 have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).

6. The October 1995 RO decision that denied service connection for a low back disability was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 7104, 7105; 5110(a) (West 1991, 2014); 38 C.F.R. §§ 20.204; 3.400; 3.105, 20.1403, 20.1405 (1994, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2007, prior to adjudication of her claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained the criteria for service connection and how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the motion for CUE, notice requirements from the VCAA and implementing regulations do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-79   (2001) (en banc).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any records not associated with the claims file.  She testified that she provided a full copy of her service records.  As the claim for hemorrhoids is granted and a sinus disability is remanded, the Veteran is not prejudiced by any inadequacies in those examinations or opinions.  The Board has carefully reviewed the record and determines there is no additional development required.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the February 2015 hearing, the undersigned identified the issues and sought evidence concerning the past claims process and the Veteran's contention about the receipt of service records to ensure all relevant evidence was of record.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In a February 10, 2015 statement, the Veteran, through her representative, withdrew the appeal for the denial of service connection for median nerve paralysis in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of service connection for median nerve paralysis, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO denied service connection for hemorrhoids in an August 1999 rating decision.  The RO found no evidence of in-service incurrent of hemorrhoids.  The RO issued a rating decision in January 2004 denying the Veteran's claim of service connection for a sinus disability.  The RO found no new and material evidence since the August 1999 rating decision, which denied service connection because service records did not show an allergic condition or a link between current ailments and service.  The Veteran was notified of her appellate rights, but she did not appeal, contact the VA, or provide new evidence for her sinus and hemorrhoid claims until more than one year after the decisions.  Therefore, the August 1999 and January 2004 rating decisions became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the August 1999 denial of service connection for hemorrhoids included the Veteran's claim, service records, and treatment records.  The evidence showed current treatment for hemorrhoids but no in-service diagnosis or nexus to service.  Since the last final denial of service connection for hemorrhoids, VA received a nexus opinion from Dr. KAT and a VA examination and opinion.  This evidence was not previously reviewed by agency decision makers and addresses unestablished facts necessary to prove the claim.  Specifically, the medical opinions address the question of a relationship between current hemorrhoids and service.  

The evidence at the time of the January 2004 denial of service connection for a sinus disability included the Veteran's statements, service records, and treatment records.  The evidence showed sinusitis treatment in service but not a nexus to a current diagnosis.  Since the last final denial of service connection for a sinus disability, VA received lay statements of continuous symptoms and a VA examination and opinion.  The lay statements and medical opinion address the question of a relationship between the current sinus disability and service, a fact necessary to prove the claim.  As new and material evidence has been received with respect to the claims for hemorrhoids and a sinus disability, the claims are reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses.  Therefore, she is competent to identify hemorrhoids after they have been diagnosed as such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran's, her husband's, and her friend's statements credible as they are detailed and consistent.

Following review of the record, the Board finds that the criteria for service connection for hemorrhoids have been met.  See 38 C.F.R. § 3.303.

The evidence shows hemorrhoids during the period on appeal.  In the Board hearing, VA examination, and treatment, the Veteran reported experiencing hemorrhoids.  The VA examiner in February 2010 recorded present hemorrhoids, both internal and external.  

The evidence shows hemorrhoids in service.  In statements to VA and the Board hearing, the Veteran reported first experiencing hemorrhoids in 1988 while in service.  The Veteran's husband remembered her experiencing problems with hemorrhoids in 1990 during service.  In support of the Veteran's contention, her friends submitted statements that she had consistently reported the same onset of hemorrhoids to them.  Further, treatment in August 1994, a year after discharge, shows bloody, loose stool - hemorrhoid symptoms the Veteran reported having in service.  Although not during service, treatment shortly after service helps corroborate lay reports of in-service onset.  The Board finds the Veteran credible, and after hemorrhoids were later identified by a medical professional, she is competent to say that she experienced hemorrhoids in service.  See Jandreau, 492 F.3d at 1377.  Thus, in-service incurrence is shown.

Finally, the evidence shows that current the hemorrhoid disability began and continued intermittently since service.  At the Board hearing, the Veteran and her husband reported that she continued to experience hemorrhoids and symptoms of pain and bleeding off and on since service until the condition went into remission.  Statements from the Veteran's friends also note her reports of hemorrhoid problems continuing after service.  A colonoscopy in April 1995 found one hemorrhoid.  Records show treatment for hemorrhoids from 1995 to 2003.  

In a February 2009 letter, Dr. KAT provided a positive opinion stating that the Veteran had a history of hemorrhoids beginning in 1988 and continuing to 2006.  She explained that based on the Veteran's documented medical history, she suffered with this problem during her active duty military time and continues to do so.  The February 2010 VA examiner found that it would require speculation to opine whether hemorrhoids began during active duty.  The examiner noted that treatment began in 1998 and seemed to miss the April 1995 colonoscopy.  As such, the VA examiner did not rely on all the relevant evidence, and the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the lay statements of continuous symptoms, near-continuous treatment, and Dr. KAT's opinion, service connection for hemorrhoids is established.  See 38 C.F.R. § 3.303.         

IV. Earlier Effective Date

The Veteran asserts that the grant of service connection for a low back disability should be effective on the date of her first claim because VA did not have her service records at the time of the first, October 1995, denial.  In so asserting, she appeals the effective date assigned by the RO in the grant of service connection, but also argues that VA committed error in not obtaining and reviewing her service records for the October 1995 rating decision.  Thus, the Board analyzes her appeal for an earlier effective date as well as a motion to set aside the October 1995 denial on the basis of CUE.    

Generally, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A decision of an agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time.  38 C.F.R. §§ 3.104, 20.1103.  An appeal must be filed by a claimant or claimaint's representative within one year of the date of mailing of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If VA receives relevant official service department records after a decision on a claim, which existed at the time of the decision, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  An award based all or in part on the newly-associated service records will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Id.  

A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error. Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310   (1992). CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Determinations of a motion of CUE must apply only the evidence that was on file at the time of the challenged decision and the laws in existence at the time of the challenged decision.  See Fournier v. Shinseki, 23 Vet. App. 480 (2010); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Based on a review of the record, an effective date prior to November 13, 2001 for the grant of service connection for a low back disability is not warranted.  See 38 C.F.R. §§ 3.105(a), 3.400.

The evidence shows that the October 1995 and August 1999 rating decisions became final and binding prior to the November 13, 2001 petition to reopen the claim for service connection.  See 38 C.F.R. §§ 3.104, 3.156(c), 20.302, 20.1103.  The RO denied service connection for a low back disability in October 1995 and notified the Veteran of her appellate rights.  She did not appeal, contact the VA, or provide new evidence for the back claim until more than one year after the October 1995 decision.  In August 1999, the RO again denied service connection for a low back disability and notified the Veteran of her appellate rights.  She did not appeal, contact the VA, or provide new evidence for the back claim until more than one year after the August 1999 decision.  Therefore, the October 1995 and August 1999 decisions became final.  See Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.104.  The date of the petition to reopen, November 13, 2001 is the proper effective date, as the later date between the date of claim and the date entitlement arose.  See 38 C.F.R. § 3.400.  

The Veteran asserts that she provided service treatment records in 2007 that existed but were not associated with the claims file in October 1995.  The Veteran could receive an earlier effective date if service records received after the October 1995 denial aided all or in part in the allowance of service connection for the low back.  See 38 C.F.R. § 3.156(c).  However, the evidence shows the service records relevant to the low back claim were associated with the claims file at the time of the October 1995 denial and new records were not the basis for the eventual grant of service connection.  In the October 1995 rating decision, the RO listed service medical records from 7-9-84 to 8-1-93 as evidence of record.  There is no reason to believe that the RO would list evidence that was not associated with the claims file.  To the contrary, the presumption of administrative regularity assumes that VA has properly discharged its duties and responsibilities and that the records listed in the rating decision were affiliated with the file at that time.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  Further, the RO granted service connection for a neck disability in October 1995 based, in part, on evidence from service treatment records.  They specifically noted treatment after a 1989 motor vehicle accident.  The July 2012 rating decision awarding service connection for a low back disability also cited in-service records dated in 1989.  Again, the Board must conclude that all relevant in-service records were available to the RO at the time of the earlier unappealed denials.  Thus, an earlier effective date is not justified under 38 C.F.R. § 3.156(c) in this case.

Moreover, the RO did not commit clear and unmistakable error in denying service connection for the low back in October 1995.  See Russell, 3 Vet. App. at 310; 38 C.F.R. §§ 3.105(a) (2014), 3.303(1994).  As discussed, the RO found no evidence of chronic disability of the lower back diagnosed in service.  The evidence of record consisted of the Veteran's statements of continuous back symptoms, service treatment records, post-service treatment records, and a VA examination.  The context of the October 1995 grant of the neck claim and the presumption of regularity show that VA satisfied its duty to obtain service records.  See Ashley, 2 Vet. App. at 64.  With regard to the evidence, service treatment records showed complaints of pain, treatment, and a motor vehicle accident in service.  The VA examiner diagnosed a history of lumbosacral strain with residual symptoms, but the accompanying radiographic report found a normal lumbosacral spine.  

The RO reviewed the correct facts gleaned from medical and lay evidence as they were known at the time and applied the law correctly.  The RO discussed the service treatment records and VA examination and found that the evidence did not establish a well-grounded claim.  Service treatment records did not show a diagnosis of a chronic low back disability or manifestations that would support such diagnosis.  Radiographic findings showed a normal lumbar spine.  The evidence reasonably supports the conclusion reached to deny service connection.  Thus, there is no error which compels the conclusion that the result would have been manifestly different.  See  Fugo, 6 Vet. App. at 43-44.  Two minds might interpret the evidence differently; however, there was no undebatable error in the October 1995 denial of service connection for a low back disability.  38 C.F.R. §§ 3.105(a) (2014), 3.303(1994).  Therefore, compensation for the low back disability properly took effect on November 13, 2001.  See 38 C.F.R. §§ 3.105(a), 3.400.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for hemorrhoids is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a sinus disability is granted.

Service connection for hemorrhoids is granted.

An effective date prior to November 13, 2001, for the award of service connection for degenerative disc disease L5-S1 is denied.

The motion of clear and unmistakable error with regard to the denial of service connection for a low back disability in October 1995 is denied.


REMAND

Additional development is required prior to final adjudication of the sinus claim.  Specifically, the April 2012 VA examination and opinion are inadequate because the examiner did not provide an opinion as to whether current allergic rhinitis is related to or concurrent with service.  The examiner found no current sinusitis disability and did not provide a nexus opinion.  However, the Veteran's claim for sinusitis reasonably includes a claim for allergic rhinitis, which is consistently shown in current treatment records.  See Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).  An addendum opinion is therefore necessary.  

Additionally, in her March 2013 notice of disagreement for the low back claim, the Veteran checked that she disagreed with the disability rating assigned.  The AOJ has not issued a statement of the case (SOC) on that issue.  As such, the Board has no discretion, and the issue of an increased initial rating for the low back must be remanded for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the April 2012 VA examiner to provide an opinion on allergic rhinitis.

a. Is current allergic rhinitis, diagnosed in January 2011 and February 2013, at least as likely as not related to or to have its onset during service?

Take note of the lay statements of continuous symptoms during and since service as well as continuous treatment for allergies after service.  The examiner should provide reasoning for any conclusion.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Provide the Veteran with a statement of the case as to the issue of an increased initial rating for the low back.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

3. If any benefit perfected on appeal to the Board remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


